MCCARTHY, j.
This judgment is affirmed, on the opinion in action 1, (23 N. Y. Supp. 310,) except that in this action the plaintiff, in its reply to the defendant’s answer, admits that at the time of the commencement of this action there was on deposit with the plaintiff a balance to the credit' of the defendant, and the property of the defendant, of the sum of $529.50. This, it seems to us, ought to be allowed to the defendant, and should be deducted from the amount of the verdict in this case. Straus v. Bank, 122 N. Y. 382, 25 N. E. Rep. 372. The judgment, as so reduced, should be affirmed, with costs. Order to be settled on notice. All concur.